Court of Appeals, State of Michigan

                                            ORDER
                                                                        Elizabeth L. Gleicher
People of MI v Lonnie James Arnold                                        Presiding Judge

Docket No.   325407                                                     Mark J. Cavanagh

LC No.       13-040406-FH                                               Karen M. Fort Hood
                                                                          Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued April 12, 2016 is hereby VACATED. A new opinion will be issued.




                      A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUL 2 2 2016
                                     Date
                                                           ~~~- Gf.     ChieJerk